Citation Nr: 1541258	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-14 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than August 26, 2009, for a 70 percent rating for posttraumatic stress disorder (PTSD), to include the question of clear and unmistakable error (CUE) in rating decisions dating to December 13, 2007.  

2.  Entitlement to an effective date earlier than March 8, 2010, for a 40 percent rating for degenerative joint disease of the lumbosacral and thoracic spine and degenerative disc disease of the lumbar spine with L-4 and L-5 left foraminal disc protrusion and mild impingement of the exiting left L-4 nerve root, to include the question of CUE in rating decisions dating to April 8, 2008.  

3.  Entitlement to an effective date earlier than January 12, 2010, for a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU), to include the question of clear and unmistakable error in prior rating actions.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985 and from June 1989 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2010 by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO).  It was most recently before the Board in December 2014, at which time it was remanded to the Agency of Original Jurisdiction (AOJ) in order to conduct specific development set forth by the Board, and following the RO's completion of the requested actions, the case has been returned to the Board for further review.  

The Board herein finds that there was CUE in a rating decision of December 13, 2007, in assigning an initial rating for the Veteran's PTSD, warranting assignment of a 70 percent rating therefor as of October 19, 2007, and thereafter.  The other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An RO decision of December 13, 2007, assigning an initial rating for the Veteran's PTSD is clearly and unmistakably erroneous on the basis that such action was entered without review of VA outpatient treatment reports, which are deemed to be within the claims folder notwithstanding their absence from the claims file, and which are indicative of social and occupational impairment in most areas.   

2.  The Veteran's initial claim seeking VA compensation for his PTSD was received by VA on October 19, 2007; entitlement to a 70 percent rating for PTSD is shown to have preceded the receipt date by VA of the Veteran's claim.  


CONCLUSION OF LAW

Finality did not attach to the RO's action in December 2007 in assigning an initial rating and effective date for such rating for PTSD or those actions which followed; the earliest effective date assignable for a 70 percent rating for PTSD is the date of receipt of the Veteran's initial claim therefor, October 19, 2007.  38 U.S.C.A. §§ 5109A, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.104, 3.105, 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duties to notify and assist as set forth in applicable statutes and regulations are applicable to claims for earlier effective dates, but not to claims based on CUE and in light of the Board's grant of the requested benefit to the extent alleged by the Veteran, the need to ascertain whether those duties were met in this instance is obviated.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002).

The record reflects that service connection for PTSD was established through a rating decision entered by the RO on December 13, 2007, at which time an initial rating of 30 percent was assigned as of the date of the VA's receipt of the Veteran's claim, October 19, 2007.  In the normal course, finality would attach to the RO's decision in December 2007 in the absence of a timely appeal, which though initiated was not then perfected.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104; see also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  But in this instance the Veteran's allegations are tantamount to a claim for CUE under 38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(b) and it is noted that where CUE is shown, the prior decision will be reversed or revised.  On that basis, the Board construes the appellate issue to encompass a CUE claim that directly impacts the effective date assignable for the rating in question.  

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104; see Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C.A. § 5109A(a) (a decision by the Secretary is subject to revision on the grounds of CUE; if evidence establishes the error, the prior decision shall be reversed or revised.)

The United States Court of Appeals for Veterans Claims (Court) has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUEs are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14.  A determination that there was a CUE must be based on the record and the law that existed at the time the RO's decision.  Id.  

Here, the referenced rating action in December 2007 was to encompass all of the pertinent evidence of record, but relevant VA treatment reports which had been compiled prior to entry of those decisions were not in fact within the claims folder or considered by the RO at the time of entry of the December 2007 decision.  Those overlooked VA treatment records are nonetheless deemed to be on file as of the date they were compiled.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA-generated documents are deemed to be constructively in the possession of VA adjudicators on the date compiled); see also Lynch v. West, 12 Vet. App. 391 (1999) (only those VA records reasonably expected to be part of the record are included); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (failure of an agency of original jurisdiction to consider evidence which was in the VA's possession at the time of the decision, although not actually in the record before such agency, may constitute CUE, if such failure affected the outcome of the claim). 

In this instance, the failure of the RO in December 2007 to consider the VA treatment records constructively of record identifying PTSD of far greater severity than reflected by the 30 percent rating assigned is found to constitute CUE.  That being the case, the finality of the December 2007 action insofar as the rating assigned for PTSD is concerned, is vitiated and the subsequent rating actions in 2009 and 2010 as to PTSD are rendered null and void.  

The provisions governing the assignment of the effective date of a rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is the later.  Id.; see also 38 C.F.R. § 3.157.  

The Veteran herein seeks a 70 percent rating for his PTSD as of the date of his original application therefor, October 19, 2007, due to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  He does not contend, nor does the record demonstrate, that a claim for VA compensation for PTSD or other acquired psychiatric disorder was submitted to or received by VA at any earlier point.  VA treatment records identify findings by VA clinicians from September to December 2007 that the Veteran's PTSD was active and severe and associated with depression and/or major depression, with assignment of a score of 49 on the Global Assessment of Functioning (GAF) Scale as of November 2007.  Such findings are consistent with the other clinical data on file in December 2007, to include two dates in September and October 2007 on which the Veteran was seen as an VA outpatient for treatment of his PTSD, in addition to the report of a VA examination in December 2007 detailing severe PTSD with assignment of a GAF score of 40.  Such are also consistent with a host of clinical entries in VA treatment records compiled in 2008 and 2009, which likewise were only partially considered, if at all, in connection with rating actions for PTSD undertaken subsequent to December 2007.  The record as a whole, as it existed in December 2007, and subsequently, supports the assignment of a 70 percent schedular rating throughout the period from October 19, 2007, to the present.  To that extent, the appeal is allowed.  


ORDER

On the basis of CUE in the assignment of an initial rating for PTSD by a rating decision of December 13, 2007, an effective date of October 19, 2007, for a 70 percent rating for PTSD, is granted, subject to those provisions governing the payment of monetary benefits.  

REMAND

By this appeal the Veteran also seeks earlier effective dates for ratings involving his low back disorder and as to his TDIU entitlement.  He alleges that the effective date for a 40 percent rating for his low back disability should be retroactive to the day following his release from active service and that he should be entitled to a TDIU from a point in time in early 2008, or, in the alternative, not later than the point in time that he was no longer actively working with the United States Postal Service, beginning in August 2009.  Allegations are advanced that there was CUE in the VA's failure to adjudicate a claim for TDIU entitlement in connection with his many prior claims for increase for specific disabilities, which to date has not been developed or adjudicated by the RO, and on the basis of VA's loss of paperwork he submitted on two occasions as to his TDIU entitlement, including information from his employer and the Social Security Administration, as well as a certification of his unemployability from his private treating psychiatrist.  By inference, he also argues that VA similarly erred in failing to assign a 40 percent rating for his low back disorder at the point in time that arthritic involvement of his low back was initially demonstrated and as to a VA examiner's refusal to evaluate his low back arthritis when a scheduled VA examination was conducted to review his lumbar disc disease.  There, too, are records of VA outpatient care relating to the low back which were not fully considered, if at all, in rating decisions in 2007, 2008, 2009, and 2010, which do in fact warrant consideration.  

As applicable to the claim for TDIU entitlement, the RO determined in June 2010 that a TDIU was for assignment from January 12, 2010, and that the issue of TDIU entitlement was moot as of the date in March 2010 that a 100 percent schedular evaluation was assigned.  However, during the course of the instant appeal the Veteran has asked VA to identify his disabilities from the symptoms he has expressly identified and notes his desire for service connection for each such disability.  It remains unclear from the record for which disabilities, if any, the Veteran still seeks service connection and any potential effective date thereof prior to January 2010.  Remand is therefore required to obtain clarification.  It is also noted that a VA examiner in December 2010 determined that the Veteran's PTSD resulted in total occupational and social impairment, with assignment of a GAF Scale score of 35.  To the extent that such conclusion raises a claim for increase for PTSD with potential assignment of a 100 percent schedular rating from then or any prior point in time and possible implications involving TDIU entitlement, it too must be considered on remand.  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Request that the Veteran indicate for which disabilities not already service connected he seeks service connection and develop any such claim accordingly, leading to its adjudication and notice to the Veteran of its outcome and his appellate rights.  

2.  Ascertain whether a claim for increase for PTSD, based on the finding of a VA examiner in December 2010 as to total occupational and social impairment resulting from PTSD reasonably raises a claim for increase for PTSD, and, if indicated, develop and adjudicate any such claim as inextricably intertwined with the question of TDIU entitlement.  

3.  Initiate development of the Veteran's CUE claims as part of his larger claims seeking earlier effective dates for a 40 percent rating for a low back disorder and TDIU entitlement, leading to an adjudication thereof and notice to the Veteran.  Questions involving a failure to adjudicate a claim for TDIU, lost paperwork, and reported failures to examine for arthritis and to consider VA pertinent treatment reports dating to 2007 are among the CUE allegations to date.  

4.  Lastly, readjudicate the issues on appeal in connection with the action herein taken and if any benefit sought is not granted to the Veteran's satisfaction, furnish him with a supplemental statement of the case and afford him a reasonable period for a response, prior to a return of the claims folder to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


